               Case 1:11-cr-00134-KPF Document 7 Filed 02/14/19 Page 1 of 1



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

      UNITED STATES OF AMERICA

                            v.                           11 Cr. 134 (KPF)

      BRIAN BACON,                                            ORDER

                                    Defendant.

     KATHERINE POLK FAILLA, District Judge:

            This case has been reassigned to this Court following Judge Scheindlin’s

     departure from the bench. The Court has reviewed Defendant’s letter request

     (Dkt. #5) and the procedural history in this case, and understands that

     Defendant wishes to be heard on the matter of his detainer, which results

     from an alleged violation of supervised release in 2015. The Court will

     proceed with Defendant’s request and ORDERS the United States Attorney’s

     Office for the Southern District of New York to request the production of

     Defendant for an appearance in this Court to be heard on the alleged violation.

            SO ORDERED.

      Dated: February 14, 2019
             New York, New York

                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




A copy of this Order was mailed by Chambers to:

Brian Bacon, DIN #15A2942
Green Haven Correctional Facility
594 Rt. 216
Stormville, New York 12582-0010
